                                          Case 3:20-mj-71753-MAG Document 6 Filed 12/07/20 Page 1 of 1
                                                                                                                 FILED
                                                                                                                 Dec 07 2020

                                                                                                              SUSANY. SOONG
                                   1                                                                     CLERK, U.S. DISTRICT COURT
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                   2                                                                           SAN FRANCISCO

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT

                                   9                               NORTHERN DISTRICT OF CALIFORNIA

                                  10                                   SAN FRANCISCO DIVISION

                                  11
                                        USA,
                                  12                                                     Case No. 20-mj-71753-MAG-1 (LB)
Northern District of California
 United States District Court




                                                      Plaintiff,
                                  13
                                                v.                                       ORDER FOR RELEASE FROM
                                  14                                                     FEDERAL CUSTODY
                                        MARC NUNEZ,
                                  15
                                                      Defendant.
                                  16

                                  17
                                          The defendant appeared before the undersigned United States Magistrate Judge. For good
                                  18

                                  19   cause shown, IT IS HEREBY ORDERED that the United States Marshal and/or his

                                  20   representatives release from federal custody the above-named defendant.

                                  21      IT IS SO ORDERED.
                                  22
                                       Dated: December 7, 2020                    ______________________________________
                                  23
                                                                                  LAUREL BEELER
                                  24                                              United States Magistrate Judge

                                  25

                                  26

                                  27

                                  28
                                       ORDER FOR RELEASE 20-mj-71753-MAG-1
